United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3219
                                    ___________

United States of America,                *
                                         *
              Plaintiff - Appellee,      * Appeal from the United States
                                         * District Court for the
       v.                                * Eastern District of Arkansas.
                                         *
J. C. Collins,                           *      [UNPUBLISHED]
                                         *
              Defendant - Appellant.     *
                                    ___________

                              Submitted: May 17, 2007
                                 Filed: June 14, 2007
                                  ___________

Before WOLLMAN, BRIGHT, and JOHN R. GIBSON, Circuit Judges.
                          ___________

PER CURIAM.

       A grand jury indicted J.C. Collins for conspiracy to distribute more than 500
grams of methamphetamine in violation of 21 U.S.C. § 846, money laundering in
violation of 18 U.S.C. § 1956(a)(1)(A)(i), and conspiracy to launder drug proceeds in
violation of 18 U.S.C. § 1956(h). Prior to his trial, Collins filed a motion to suppress
the currency seized both from his person and a Federal Express package addressed to
him. The district court1 denied the motion to suppress and the jury returned a guilty


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
verdict against Collins on all counts. The district judge imposed a sentence on Collins
of life imprisonment. Collins now appeals from the conviction, raising the sole issue
of the trial court’s denial of his motion to suppress. For the following reasons, we
affirm.

       Collins argues that police unlawfully seized from a Mail Boxes Etc. store a
Federal Express package addressed to him by removing it to the loading dock and
performing a canine sniff. He also contends that police lacked reasonable suspicion
to seize the package after the dog alerted to the presence of contraband. These
arguments lack merit. We assume, without deciding, that removal of the package
constituted a seizure for Fourth Amendment purposes, but conclude reasonable
suspicion supported the removal. Reasonable suspicion exists when there is sufficient
evidence at the time of the seizure for a reasonable officer to suspect that the package
contained contraband. United States v. Zacher, 465 F.3d 336, 338 (8th Cir. 2006).

       In the instant case, prior to arriving at the store, police (a) understood that a
known drug supplier (the sender) was sending cash, for at least the second time in
consecutive weeks, via Federal Express, (b) knew this was a common method of
exchanging drug sale proceeds, and (c) possessed reliable information that Collins,
also a known drug supplier, had previously used Western Union for such purpose.
This information created reasonable suspicion to justify the brief seizure, if any, of the
package on the loading dock and the canine’s subsequent alert served to permit seizing
the package while the officers obtained a warrant for its search. See id. at 339
(finding dog’s alert created reasonable suspicion to permit seizure).

       Collins also argues that on October 13, 2003, police unlawfully seized
approximately $11,000 in cash from his person at the Little Rock airport. Collins
maintains that although he consented to a pat-down search, the incriminating nature
of the money found during the pat-down was not immediately apparent. We disagree.



                                           -2-
       Police had ample information that Collins had been traveling in central
Arkansas collecting money from drug debts and would be flying from Little Rock to
California with the proceeds on his person. Considering the information police knew
at the time of the search, it became immediately apparent that the approximately
$11,000 in cash on Collins’s person was incriminating. See United States v. Bustos-
Torres, 396 F.3d 935, 945 (8th Cir. 2005) (concluding wad of paper money felt during
pat-down search immediately apparent as incriminating considering circumstances
leading to stop).


      For these reasons, the district court properly rejected the motion to suppress.
                       ______________________________




                                         -3-